UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-6830



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


JAMES NIBLOCK,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:02-cr-00568-GBL-1)


Submitted:   September 23, 2008            Decided:   October 9, 2008


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Niblock, Appellant Pro Se.    Dana James Boente, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Niblock appeals from the district court’s order

denying his motion to correct a clerical error in his criminal

judgment.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Niblock, No. 1:02-cr-00568-GBL-1

(E.D. Va. filed May 5, 2008; entered May 6, 2008).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                                 2